COURT OF APPEALS
                                       EIGHTH DISTRICT OF TEXAS
                                            EL PASO, TEXAS


     JUSTIN TWYNE,                                            §               No. 08-19-00114-CR

                                        Appellant,            §                  Appeal from the

     v.                                                       §                147th District Court

     THE STATE OF TEXAS,                                      §              of Travis County, Texas

                                        Appellee.             §            (TC# D-1-DC-17-100116)


                                         MEMORANDUM OPINION

           After a jury trial for murder at which Appellant admitted to killing the victim but testified

that he did so in self-defense, the jury rejected Appellant’s self-defense claim and convicted him

of murder. See TEX.PENAL CODE ANN. § 19.02(b)(1), (c) (defining the first-degree felony offense

of murder); see also TEX.PENAL CODE ANN. § 12.32(a), (b) (providing a first-degree felony

punishment range of any term for life or not more than 99 years or less than 5 years and a fine not

to exceed $10,000). And although Appellant asserted a sudden passion claim at the punishment

phase of trial, the jury rejected this claim, too, and assessed his punishment at 40-years’

confinement and no fine. See TEX.PENAL CODE ANN. § 19.02(d) (providing the defensive issue of

sudden passion). The trial court sentenced Appellant in accordance with the jury’s verdict. We

affirm.1


1
    We hear this case on transfer from the Third Court of Appeals in Austin. See TEX.R.APP.P. 41.3.



                                                          1
                                     FRIVOLOUS APPEAL
       Appellant’s court-appointed counsel has filed a brief in which he has concluded that the

appeal is wholly frivolous and without merit. The brief meets the requirements of Anders v.

California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), by presenting a professional

evaluation of the record demonstrating why, in effect, there are no arguable grounds to be

advanced. See In re Schulman, 252 S.W.3d 403, 406 n.9 (Tex.Crim.App. 2008) (“In Texas, an

Anders brief need not specifically advance ‘arguable’ points of error if counsel finds none, but it

must provide record references to the facts and procedural history and set out pertinent legal

authorities.”); High v. State, 573 S.W.2d 807 (Tex.Crim.App. [Panel Op.] 1978). Counsel has

notified the Court in writing that he has delivered a copy of counsel’s brief and the motion to

withdraw to Appellant, and he has advised Appellant of his right to review the record, file a pro

se brief, and to seek discretionary review. Kelly v. State, 436 S.W.3d 313, 318-20 (Tex.Crim.App.

2014) (setting forth duties of counsel). Counsel also provided Appellant with a motion for pro se

access to the appellate record. Subsequently, Appellant filed a motion for pro se access to the

appellate record, and this Court entered an order granting access and provided a copy of the

appellate record to Appellant. Appellant has not filed a pro se brief. After issuing notice of a late

brief, we considered that Appellant waived the filing of a pro se brief and set the case for

submission.

       After carefully reviewing the record and counsel’s brief, we conclude that the appeal is

wholly frivolous and without merit. Further, we find nothing in the record that might arguably

support the appeal. We grant appellate counsel’s motion to withdraw in accordance with Anders

v. California, and we affirm the trial court’s judgment.




                                                 2
                                             JEFF ALLEY, Chief Justice

December 17, 2020

Before Alley, C.J., Rodriguez, and Palafox, JJ.




                                                  3